Citation Nr: 0638653	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-05 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected left knee 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left fifth (little) finger, on appeal 
from the initial grant of service connection.  

4.  Entitlement to an increased rating for the residuals of a 
left knee injury with quadriceps tendonitis, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military duty from March 1985 to March 
1995 with 11 months of prior active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Montgomery, 
Alabama, Regional office (RO) of the Department of Veterans' 
Affairs (VA).  

When the case was previously before the Board, in July 2004, 
it was remanded for medical records and an orthopedic 
examination.  The veteran was asked to identify any relevant 
care providers but did not do so.  She was afforded a VA 
orthopedic examination in July 2004.  Except for her back, as 
discussed in the remand below, this examination provided 
sufficient information to adjudicate her claims.  The Board 
now proceeds with its review of the appeal.  

The issue of entitlement to an increased rating for a lumbar 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a right knee disability related 
to her service-connected left knee disability, any other 
service-connected disability, or any incident of active 
service.  

2.  The veteran does not have a left ankle disability that is 
medically related to her active service.  

3.  The residuals of a fracture of the left fifth little 
finger are manifested by complaints of the finger aching most 
of the time, with flare-ups approximately once a month, 
lasting one to two days.  There is no limitation of motion, 
deformity, tenderness, lack of grasp, amputation, painful 
scarring, or arthritis.  

4.  The residuals of a left knee injury with quadriceps 
tendonitis are manifested by a slight limitation of flexion 
to 130 degrees, without limitation of extension, instability, 
meniscus impairment, or X-ray evidence of abnormality.  


CONCLUSIONS OF LAW

1.  A right knee disability is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2006).  

2.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  The criteria for a compensable evaluation for the 
residuals of a fracture of the left fifth little finger have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5227 
(2006).  

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a left knee injury with quadriceps tendonitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5024 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2003 and March 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased ratings and for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed at that time 
to submit any evidence in her possession that pertained to 
her claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in January 2005, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of her claims and the late notice did not affect 
the essential fairness of the decision. 

Because the claims are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudicial to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.



Service connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b) (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Left Ankle

A service medical record shows the veteran sustained a left 
ankle sprain on a physical training run in late August 1993.  
There was swelling and tenderness.  The ankle was stable with 
a normal range of motion, and was neurovascularly intact.  
X-rays were negative.  It was treated with a splint.  Later 
that month, there was noted to be a 50 percent improvement.  
Tenderness continued.  The assessment was a resolving ankle 
sprain.  

In October 1993, the ankle had a normal examination, with 
slight tenderness.  The veteran was seen in consultation at 
the physical therapy clinic.  She complained of decreased 
ankle motion and being unable to run.  There was a complaint 
of pain on range of motion testing and her gait was mildly 
antalgic.  There was no effusion or laxity and the ligaments 
were stable.  The assessment was a resolving grade II strain 
with a decreased range of motion.  

In November 1993, the veteran was seen at the physical 
therapy clinic for complaints of persistent left ankle pain.  
There were no objective changes or laxity.  The assessment 
was persistent ankle pain.  When she was seen later that 
month, her gait was normal.  There was no edema or 
ecchymosis.  The range of motion was normal.  Strength was 
decreased.  The assessment was a resolving grade II sprain.  
Further rehabilitation was recommended.  

The service medical records do not reflect further left ankle 
complaints or findings.  The veteran did not complain about 
the ankle on the December 1994 examination for separation 
from service and pertinent lower extremity findings were 
normal.  

There were no ankle complaints or abnormal findings on the 
June 1995 VA examination.  The veteran was able to heel and 
toe walk, and to squat and arise again.  Ankle jerk reflexes 
were 1+.  Sensation in the lower extremities appeared to be 
intact.  VA clinical records show treatment for various other 
joint complaints in the years following service, without 
mention of the left ankle.  

The veteran's left ankle claim was received in September 
2000.  She reported that it continued to hurt.  The report of 
the November 2000 VA examination shows bilateral knee 
complaints, without reference to the left ankle.  

On examination in January 2001, the veteran complained of 
pain, weakness, stiffness, instability, giving way, locking, 
fatigability, and lack of endurance.  She denied swelling 
heat or redness.  She reported flare-ups in cold weather.  On 
examination, there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness or heat.  There was slight abnormal movement and 
slight guarding on movement.  Her gait was slow and 
deliberate.  The range of ankle motion was measured.  X-rays 
were normal.  The diagnosis was arthralgia of the left ankle 
with no loss of function due to pain.  

On the July 2004 VA examination, the veteran reported that 
ankle pain occurred once a month in the form of popping.  
Pain lasted for several seconds to one minute.  Pain 
increased with excessive walking.  Examination of the left 
ankle showed no areas of swelling or tenderness.  There was 
no medial, lateral, anterior or posterior instability.  
Dorsiflexion was to 5 degrees and planter flexion was to 53 
degrees.  There was no increase in lost motion after 
repetitive movement.  There appeared to be no pain during the 
examination.  X-rays were negative.  The diagnosis was 
resolved injury of the left ankle.  The examiner expressed 
the opinion that he did not find any disability of the left 
ankle.  

Conclusion

The Board has considered the veteran's reports of ankle pain, 
including her testimony at the July 2002 RO hearing and 
written statements received in October 2001 and February 
2005.  However, the Board finds the reports of the trained 
medical personnel who have examined the veteran to be more 
probative and persuasive.  The service medical records show 
that veteran had a left ankle strain/sprain in August 1993 
and that it resolved over a period of several months, with 
the last notation in November 1993.  Thereafter, the veteran 
continued in service for over a year without ankle 
complaints.  There were no ankle complaints on the separation 
examination and the pertinent lower extremity findings were 
normal.  Following service, approximately 5 years passed 
without ankle complaints, although there were other joint 
complaints and visits to VA medical facilities during that 
time.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
recent medical findings are to the effect that the injury in 
service resolved and veteran does not have a current left 
ankle disability.  It is not enough to show injury during 
service, there must currently be a residual disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There 
must be a current disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  In this case, the medical reports provide 
a preponderance of evidence that the left ankle injury during 
service resolved without a residual disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


Right Knee

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of her claim, that her present disability is 
secondary to her service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2006); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

It is not contended, nor does the evidence show the presence 
of a chronic right knee disability during the veteran's 
active service.  The veteran's service-connected left knee 
injury was noted on the December 1994 separation examination 
and the lower extremities were otherwise normal.  

There were no right knee complaints, findings or diagnoses on 
the June 1995 VA examination or subsequent VA clinical 
records.  

The report of the November 2000 VA examination shows the 
veteran described her left knee injury in service.  She 
stated that compensating for her left knee caused her right 
knee to hurt.  The examiner expressed the opinion that the 
right knee disability was affected by the left knee.  This is 
the only competent medical opinion supporting the claim but 
it is not persuasive for several reasons.  First, the 
examiner did not offer a right knee diagnosis.  Then, the 
only medical finding which clearly pertains to the right knee 
was a range of motion to 126 degrees, which is a very mild 
limitation.  Cf. 38 C.F.R. § 4.71, Plate II (2006).  The 
examiner reported that stability was good.  There is nothing 
in the report which identifies a chronic right knee 
disability.  Next, there is no indication that the veteran's 
claims or medical file was reviewed.  It is apparent that the 
doctor was simply recording the complaints and history 
provided by the veteran.  This is no better than her claim 
and is not persuasive.  LeShore v. Brown, 8 Vet App 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. 
Brown, 8 Vet. App. 342 (1995).  

The same examiner saw the veteran for the January 2001 VA 
examination.  The medical records were reviewed.  The veteran 
complained of pain, weakness, stiffness, instability, giving 
way, locking, fatigability and lack of endurance.  However, 
on physical examination, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, or heat.  There was slight abnormal 
movement and slight guarding of movement.  Her gait was slow 
and deliberate.  She did not use a cane or other appliance.  
Motion stopped when pain began.  The right knee flexed 105 
degrees and extended to 0 degrees.  Stability was good.  The 
diagnosis was arthralgia of both knees.  X-rays were normal.  
This examination report does provide a diagnosis of 
arthralgia, which means joint pain.  Dorland's Illustrated 
Medical Dictionary, 140 (ed.28, 1994).  Such a diagnosis 
gives a name to the veteran's complaints but does not 
identify a chronic disability.  Moreover, there is nothing in 
the report which would identify a chronic disability.  

The veteran was provided a much more detailed and thorough 
examination in July 2004.  The file was reviewed.  She told 
of flare-ups of right knee pain that occurred every 2 to 3 
months and lasted for several seconds.  Examination showed 
that the right knee extended to 0 degrees and flexed to 135 
degrees.  McMurray's and Lachman's signs were negative.  
There was no medial or lateral instability, joint effusion, 
crepitus, patellofemoral pain, joint tenderness, heat, 
redness, or increased loss of motion on repetitive movement.  
There was no apparent pain during the examination.  The X-ray 
study was negative; bone and joint architecture were normal.  
The diagnosis was right knee - normal examination and X-ray.  
This report provides everything the prior examination lacked.  
The file was reviewed.  There was a diagnosis, albeit of a 
normal examination.  Lastly, there were many objective 
findings, as well as an X-ray report, to support the 
diagnosis.  Thus, this report is significantly more 
probative.  Further, it forms part of a preponderance of 
evidence that is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  



Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Evaluation of the Residuals of a Fracture of the Left Fifth 
(Little) Finger  

The September 2001 rating decision granted service connection 
for the residuals of a fracture of the left fifth finger and 
assigned a noncompensable rating, which has remained in 
effect and is the subject of the current appeal.  Considering 
the history of the injury in accordance with 38 C.F.R. 
§§ 4.1, 4.41 (2006), the service medical records disclose an 
injury in April 1993.  X-rays of the left 5th finger revealed 
a nondisplaced volar plate avulsion fracture of the distal 
phalanx at the distal interphalangeal (DIP) joint.  The 
finger was splinted for 3 weeks.  Subsequent symptoms are not 
documented in the service medical records.  

Any limitation of motion of the little (or fifth) finger will 
be noncompensable.  38 C.F.R. Part 4, § 4.71a, Code 5230 
(2006).  Ankylosis (bony fixation), unfavorable or favorable, 
of the little (or fifth) finger will also be noncompensable.  
38 C.F.R. Part 4, § 4.71a, Code 5227 (2006).  Amputations at 
the distal joint or through the distal phalange, other than 
negligible losses, will be rated as prescribed for favorable 
ankylosis of the finger, i.e. noncompensable.  38 C.F.R. 
Part 4, § 4.71a, Note (c) following Code 5151 (2006).  A 10 
percent rating requires amputation of the little finger at 
the proximal interphalangeal (PIP) joint, or proximal 
thereto.  A 20 percent rating requires amputation of the 
little finger with metacarpal resection (more than half the 
bone lost).  38 C.F.R. Part 4, § 4.71a, Code 5156 (2006).  

There were no finger complaints, findings or diagnoses on the 
June 1995 VA examination of the veteran's joints.  

On the January 2001 VA examination, the veteran's medical 
records were reviewed.  She described her injury in service 
and said it currently hurt at that joint.  She acknowledged 
being right handed.  The left little finger lacked 7 
millimeters of touching the transverse fold of the palm.  The 
thumb approximated the finger tip well.  Grasping of objects 
was good.  The diagnosis was post-sprain degenerative joint 
disease of the phalanx on the left little finger.  X-rays 
were reported to show what appeared to be an old fracture.   

The report of the July 2004 VA examination shows the file was 
reviewed.  The veteran complained that her left fifth finger 
ached most of the time and that she had flare-ups 
approximately once a month, lasting one to two days.  On 
examination, she was able to flex the DIP joint 55 degrees 
and extend to 0 degrees.  She was able to flex the PIP joint 
90 degrees and extend to 0 degrees.  There was no deformity, 
tenderness or lack of grasp.  There was no swelling or 
redness.  There appeared to be normal motion after repetitive 
movement.  There was no apparent pain during the examination.  
X-rays of the left hand were negative for recent or old 
injury or degenerative changes.  Bone and joint architecture 
was normal throughout.  The diagnosis was resolved injury, 
left fifth finger.  The doctor expressed the opinion that he 
did not find any disabilities relating to the veteran's left 
fifth finger.  

Conclusion

The medical reports provide a clear preponderance of the 
competent evidence as to the extent of the service-connected 
finger disability.  There is a slight limitation of motion, 
for which the schedule provides a noncompensable rating.  
38 C.F.R. Part 4, § 4.71a, Code 5230 (2006).  The Board has 
considered other possible rating criteria.  There is no 
amputation, as required for a compensable rating.  38 C.F.R. 
Part 4, § 4.71a, Code 5156 (2006).  There is no scarring 
ratable under 38 C.F.R. Part 4, § 4.71a, Code 7804 (2006).  
While the January 2001 VA examination diagnosed post-sprain 
degenerative joint disease of the phalanx on the left little 
finger, the recent, July 2004, X-ray studies establish that 
there is no degenerative disease, which could be rated as 
arthritis under 38 C.F.R. Part 4, § 4.71a, Code 5003 (2006).  
Although the veteran may feel that her left finger warrants a 
compensable evaluation, the objective medical evidence 
provides the most probative description of the disability, 
and in this case, establishes, by a preponderance of evidence 
that the disability does not approximate and is not analogous 
to any applicable criteria for a compensable evaluation.  
38 C.F.R. §§ 4.7, 4.20 (2006).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that since the left 
little finger claim was filed, the disability of that finger 
has not approximated or been analogous to any applicable 
criteria for a compensable rating.  

Evaluation of the Residuals of a Left Knee Injury with 
Quadriceps Tendonitis  

The report of the June 1995 VA examination shows the veteran 
had marked tenderness to palpation of the superior patella 
border and 5 degrees hyperextension.  Other findings were 
essentially normal with 140 degrees flexion, and no redness, 
heat, swelling, or instability.  The diagnosis was residual 
left knee injury with quadriceps tendonitis.  A February 1996 
rating decision granted service connection with a 10 percent 
rating under diagnostic code 5024.  That code rates 
tenosynovitis as arthritis, which provides a 10 percent 
rating for limitation of motion.  Higher ratings can be 
assigned under the codes for rating the knee.  38 C.F.R. 
Part 4, § 4.71a, Codes 5003, 5024 (2006).

The criteria based on flexion or bending of the leg provide 
that when flexion is limited to 60 degrees or more, the 
disability rating will be noncompensable.  A 10 percent 
rating requires that flexion of the leg be limited to 45 
degrees.  The next higher rating, 20 percent, requires that 
flexion be limited to 30 degrees.  The highest rating under 
this code, 30 percent, requires that flexion of the leg be 
limited to 15 degrees or less.  38 C.F.R. Part 4, Code 5260 
(2006).

Where extension (or straightening) of the leg is limited to, 
5 degrees or less, from the straight leg position, the 
disability will be noncompensable.  Where extension is 
limited to 10 degrees, the disability will be rated at 10 
percent.  Where extension is limited to 15 degrees, the 
disability will be rated at 20 percent.  Where extension is 
limited to 20 degrees, the disability will be rated at 30 
percent.  Where extension is limited to 30 degrees, the 
disability will be rated at 40 percent.  Where extension is 
limited to 45 degrees, the disability will be rated at 50 
percent.  38 C.F.R. Part 4, Code 5261 (2006).

Following the February 1996 rating decision, the veteran was 
seen at VA clinics for various complaints.  The VA clinical 
notes do not reflect an increase in left knee symptomatology.  
In August 2000, the veteran claimed that she had a weak left 
knee which caused her to put pressure on her right knee.  

On VA examination in November 2000, the veteran recounted her 
left knee injury in service and reported that it still 
bothered her.  She complained of pain, weakness, stiffness, 
swelling, instability, giving way, locking, fatigability and 
lack of endurance.  She treated herself with Motrin twice a 
day.  She had flare-ups with lifting, resulting in 10 percent 
additional functional impairment.  On examination, it was 
reported that there was objective evidence of painful motion.  
There was no edema or effusion.  There was weakness and 
tenderness.  There was no redness or heat.  There was 
abnormal movement and guarding of movement.  She walked with 
a limp but did not use a cane or other appliance.  The 
examiner initially reported instability, and later stated 
that stability was good.  On testing the range of motion, 
motion stopped when pain began.  Flexion was to 110 degrees 
and extension went to 0 degrees.  The diagnosis was 
degenerative joint disease of the left knee with loss of 
function due to pain.  

The same examiner saw the veteran for the January 2001 VA 
examination.  The medical records were reviewed.  The veteran 
complained of pain, weakness, stiffness, instability, giving 
way, locking, fatigability and lack of endurance.  On 
physical examination, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, and heat.  There was slight abnormal 
movement and slight guarding of movement.  Her gait was slow 
and deliberate.  She did not use a cane or other appliance.  
Motion stopped when pain began,  the left knee flexed 116 
degrees and extended to 0 degrees.  Stability was good.  The 
diagnosis was arthralgia of both knees.  X-rays were normal.  

The file was reviewed for the July 2004 VA examination.  The 
veteran reported constant left knee pain increased by 
prolonged walking, squatting or kneeling.  The pain was most 
severe when she stood up after prolonged sitting.  
Examination disclosed extension to 0 degrees and flexion to 
130 degrees.  McMurray's and Lachman's signs were negative.  
There was no medial or lateral instability.  There was no 
joint effusion, crepitus, patellofemoral pain, joint 
tenderness, heat or redness.  There was no increased loss of 
motion after repetitive movement.  There was no apparent pain 
during the examination.  X-rays were negative for recent or 
old injury or degenerative changes.  Bone and joint 
architecture were normal throughout.  The diagnosis was left 
knee - normal examination and X-ray.  The examiner expressed 
the opinion that he did not find any disability relating to 
the veteran's left knee.  

Conclusion

The Board has considered the various criteria for rating the 
knee.  There is no evidence of impairment of the femur, 
ratable under 38 C.F.R. Part 4, Code 5255 (2006).  There is 
no evidence of ankylosis (or bony fixation) of the knee 
ratable under 38 C.F.R. Part 4, Code 5256 (2006).  There is 
no evidence of any symptoms which could be assigned separate 
compensable ratings.  Cf. VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Specifically, there is no 
evidence of recurrent subluxation or lateral instability 
ratable under 38 C.F.R. Part 4, Code 5257 (2006).  There is 
no evidence of a disorder of the semi-lunar cartilage 
(meniscus) ratable under 38 C.F.R. Part 4, Code 5258 or 5259 
(2006).  There is no evidence of impairment of the tibia and 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (2006).  
There is no evidence of genu recurvatum ratable under 
38 C.F.R. Part 4, Code 5263 (2006).  

The slight limitation of flexion to 130 degrees would be 
noncompensable under the diagnostic code criteria for rating 
limitations of flexion.  38 C.F.R. Part 4, Code 5260 (2006).  
There is no limitation of extension which would warrant a 
compensable rating.  38 C.F.R. Part 4, § 4.71, Plate II, and 
§ 4.71a, Code 5261 (2006).  While the veteran may feel that 
her service-connected left knee disability has increased in 
severity to such an extent that a higher rating is warranted, 
the objective findings of the trained medical personnel are 
significantly more probative in determining the extent of the 
disability and whether it meets the criteria for a higher 
evaluation.  In this case, the medical reports provide a 
preponderance of evidence against any additional or higher 
rating for the left knee disability.  The disability does not 
approximate and is not analogous to any applicable criteria 
for a compensable evaluation.  38 C.F.R. §§ 4.7, 4.20 (2006).  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Again, the Board has considered Fenderson and finds that at 
no applicable time has the service-connected left knee 
disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating  

For both disabilities rated in this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a right knee disability, secondary to 
service-connected left knee disability, is denied.  

Service connection for a left ankle disability is denied.  

An initial compensable evaluation for the residuals of a 
fracture of the left fifth little finger is denied.  

An rating in excess of 10 percent, for the residuals of a 
left knee injury with quadriceps tendonitis, is denied.  


REMAND

Pursuant to the July 2004 Board remand, the veteran's back 
was examined in July 2004.  The doctor reported flexion to 90 
degrees and other essentially normal ranges of motion and 
back findings.  Cf. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).  
However, he concluded that the veteran had a moderate to 
moderately severe disability of the spine.  This conclusion 
is not consistent with the objective findings.  More 
importantly, there was no discussion as to the extent that 
pain or other factors affected back motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
38 C.F.R. § 4.40 specifically refers to disability due to 
lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Furthermore, section 4.40 provides that "[i]t is essential 
that the [rating] examination . . . adequately portray the . 
. . functional loss."  (Emphasis by Court).  The examiner 
should express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be 'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.  DeLuca, at 205.  That 
was not done in this case.  

While the Board regrets the further delay, in light of the 
conflicting information in the July 2004 examination and 
absence of information required by 38 C.F.R. §§ 4.40 and 
4.45, as discussed by the Court in DeLuca, another 
examination of the veteran's back is required.  

Accordingly, the issue of entitlement to an increased rating 
for a lumbar strain is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination of her spine.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide a complete rationale for 
all conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of thoracolumbar 
spine motion, describing any limiting 
factors.  If the veteran experiences pain 
on motion, the physician should express an 
opinion as to the credibility of the 
complaints and the specify the evidence on 
which he bases his assessment.  The doctor 
should report at what point in the range 
of motion any pain appears and how it 
affects motion.  

b.  Describe all functional loss affecting 
the thoracolumbar spine, including more 
movement than normal (instability), any 
locking, weakened movement, fatigability 
and lack of endurance, incoordination, 
swelling, deformity, atrophy of disuse, 
disturbance of locomotion or interference 
with weight bearing.  

c.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  If he can not make such 
an assessment, he should explain why.  

2.  Readjudicate the claim for an 
increased rating for the lumbar strain.  
If the determination remains 
unfavorable to the appellant, she and 
her representative should be furnished 
a supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The appellant 
and her representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


